Title: Thomas Jefferson to James Gibbon, 8 October 1810
From: Jefferson, Thomas
To: Gibbon, James


          
            Sir
            Monticello Oct. 8. 10.
          
             Your favor of Sep. 24. came duly to hand, and I return you my thanks for your attention to the sheep mr Jarvis has been so kind as to send me. I consider them as a most valuable acquisition, and should have sent for them sooner; ere now had the state of our river permitted it, that being the safest mode of bringing them. should that not give the opportunity within a few days, I shall send a cart for them, altho that will expose them to unavoidable risk. I have written on this subject to mr Jefferson.  Accept, with my thanks, the assurances of my great respect.
          
            Th:
            Jefferson
        